Title: William C. Rives to James Madison, 28 July 1833
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir,
                            
                            
                                
                                    Castle-Hill
                                
                                July 28th ’33.
                            
                        
                        I found it a matter of more difficulty than I anticipated to procure a pamphlet copy of Mr. Tyler’s Speech,
                            which I have now the pleasure to send you. After repeated ineffectual searches for it among my own collections of the last
                            winter, & the failure of other efforts to obtain a copy, I, at length, wrote to a friend in Washington, who with
                            difficulty procured that, which I am much gratified in being enabled now to offer you.
                        You will find what Mr. Tyler says of the several parties in the convention, & of the views which you
                            exposed & maintained, on pages 4. & 5. of the pamphlet. In this prepared version of his speech, he seems to
                            me to point against you, much more unequivocally than he did in his oral remarks on the floor of the Senate, the charge of
                            having advocated a plan of government, "the design of which was to render the States nothing more than the provinces of a great government, & to rear upon the ruins of the old confederacy a consolidated government, one & indivisible." There can be no doubt that a systematic
                            attempt is now making by all the disciples of the South Carolina school to destroy, if they can, the high authority of
                            your opinions with the republicans of your own State by representing you to have been the advocate, <at> the
                            Convention, of a high-toned central authority, which would have left nothing of influence, of power, or of importance to
                            the States. For this purpose, they have laid hold, particularly, of certain passages in Yates’ Debates, which you will see
                            cited in a late essay in the Richmond Enquirer herewith enclosed; which is but <a> repetition of what has
                            been more insidiously said in higher places & by more important personages. If you
                            should deem it worth while to furnish to your friends the aid of your own enlightening remarks &
                            explanations to correct these misrepresentations, I will only say that there is no office I should be so
                            proud to perform as to be instrumental, to the extent of my opportunities & abilities in rescuing
                            from prejudice & perversion an authority which is our great, if not only reliance, for preserving
                            Virginia from the demoralising & disorganising doctrines of her unquiet neighbour.
                        I enclose a letter from Mr. Serrurier, from which Mrs. Madison will perceive that the cause which has
                            prevented Mrs. Rives from having the pleasure of visiting her, in company with their interesting
                            friend Madame Serrurier, has been a distressing affliction of the latter, which has compelled her to go to
                            Philadelphia for surgical relief. Desiring to offer our best salutations to her & to yourself, I remain, my dear
                            sir, with sentiments of affectionate & respectful attachment your’s
                        
                            
                                W. C. Rives
                            
                        
                    